EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims:
In Claim 1:
-in line 4, “the user;” will become “a user;”
-in line 7, “the storage,” will become “the local storage,” consistent with the local storage in line 5. 

Abstract:
A monitoring system multiplethe sensor devices includes a first measurement section attached to a user[[s]] and measuring first biological information of the user[[s]], a storage section storing information for identifying the user[[s]], an analysis section analyzing a measurement result of the first measurement section to determine that the measurement result matches with a first condition and a communication section transmitting a determination result indicating the match with the first condition received from the analysis section and information for identifying the user[[s]] to communication devices located at equal intervals.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, the combination taught by claim 1 taken as a whole. The closest prior art is US 2005/0075542 by Tran, yet it fails to teach that all of the claimed elements of the sensor device (processor, communication section, local storage, sensor) are housed in the sensor device configured to be attached to the user, in combination with the processor configured to store a match with the first physiological condition to the local storage and transmit the identification and the match to a nearest one of a plurality of communication devices in communication with the sensor device, the processor also specifically configured to prevent providing the determination result to the local storage of the sensor device if it doesn’t match the first physiological condition, in addition to the other limitations of Claim 1.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792